FEDERATED SHORT-INTERMEDIATE DURATION MUNICIPAL TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 August 30, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED SHORT-INTERMEDIATE DURATION MUNICIPAL TRUST (the “Trust”) Class A Shares Institutional Shares Institutional Service Shares 1933 Act File No. 2-72277 1940 Act File No. 811-3181 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated August 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 50 on August 27, 2010. If you have any questions regarding this certification, please contact me at (412) 288-7420. Very truly yours, /s/ George F. Magera George F. Magera Assistant Secretary slm
